DETAILED ACTION
Response to Amendment
This allowance is in response to amendments filed on 6/9/2022. Claims 1, 4, 8, 15, and 19 have been amended and claims 3, 9, and 18 have been canceled.  Amendments to claims have been fully considered.
Applicant amends independent claims 1, 8, and 15, to incorporate previously identified allowable subject matter as indicated by objection in the previous Office action.  The amendment overcomes the previous rejection under 35 U.S.C. § 103, placing the application in condition for allowance.
Additionally, Applicant files amendments to the specification, which merely correct information errors to the disclosure.  The Examiner determines, according to Applicant’s descriptions of the changes introduced in this amendment, no changes affecting the priority of disclosure or the allowability of the subject matter appears to be introduced.

Allowed Claims
Claims 1–2, 4–8, 10–17, 19–22 are allowed.

Reasons for Allowance 
The following is the Examiner’s statement of reasons for allowance: The closest prior art of record, Mylly (U.S. Pat. App. Pub. 2016/0062917 A1) teaches information storage management device for handling requests and controlling access; Mathew (U.S. Pat. 7,685,206 B1) teaches determining suitability of a request using received fixed key related to arguments in response to the command; Chin (U.S. Pat. App. Pub. 2014/0047522 A1) teaches matching the received fixed key from the request with the fixed key stored in the system. 
However, Mylly, Mathew, and Chin do not anticipate or render obvious the combination set forth in the independent claim 1 recited as “… determine suitability of the system information request based on a fixed key included in the argument in response to the command; encrypt system information based the argument when the system information request is suitable; and transmit the encrypted system information to the host device wherein the controller is configured to select the system information corresponding to an index value included in the argument among one or more pieces of system information that are managed by the controller.” 
And as recited in claim 8, “… receive a system information request including a command and an argument from a host device; encrypt system information based on a fixed key and a variable key that are included in the argument, in response to the command; and transmit the encrypted system information to the host device wherein the fixed key is unchangeable in another system information request received from the host device, and the variable key is variable in the another system information request.”
And as recited in claim 15, “… receive a system information request including a command and an argument from a host device; encrypt system information by comparing the argument with security information stored in the memory system in response to the command; and transmit the encrypted system information to the host device wherein the controller is configured to select the system information corresponding to an index value included in the argument among one or more pieces of system information that are managed by the memory system.”
These limitations are in conjunction with all the other claim limitations which are not specifically recited in the quotes. Thus, for at least the foregoing reasons, the prior art of record neither anticipates nor rendered obvious the present invention as set forth in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANCE LITTLE whose telephone number is (571)270-0408. The examiner can normally be reached Monday - Friday 9:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571) 272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VANCE M LITTLE/Examiner, Art Unit 2494